Filed Pursuant to Rule 433 Registration No. 333-165133 May 8, 2012 PRICING TERM SHEET (To Preliminary Prospectus Supplement dated May 8, 2012) Issuer: Georgia Power Company Security: Series 2012B 2.85% Senior Notes due May 15, 2022 Expected Ratings:* A3/A/A+ (Moody’s/Standard & Poor’s/Fitch) Size: Initial Public Offering Price: 99.827% Maturity Date: May 15, 2022 Treasury Benchmark: 2.00% due February 15, 2022 US Treasury Yield: 1.840% Spread to Treasury: +103 basis points Re-offer Yield: 2.870% Coupon: 2.85% Make-Whole Call: T+15 basis points Interest Payment Dates: May 15 and November 15 of each year, beginning November 15, 2012 Format: SEC Registered Denominations: $1,000 and any integral multiple thereof CUSIP/ISIN: 373334JX0 / US373334JX00 Trade Date: May 8, 2012 Expected Settlement Date: May 11, 2012 (T+3) Joint Book-Running Managers: Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. Scotia Capital (USA) Inc. Co-Managers: Blaylock Robert Van, LLC Lloyds Securities Inc. Toussaint Capital Partners, LLC Concurrent Offering: $350,000,000 additional amount of Georgia Power Company’s Series 2012A 4.30% Senior Notes due March 15, 2042, expected to be issued on May 11, 2012.The closing of the offering of the Series 2012B Senior Notes is not contingent on the closing of the concurrent offering. *Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling Georgia Power Company collect at 1-404-506-0791, Goldman, Sachs & Co. toll-free at 1-866-471-2526, J.P. Morgan Securities LLC collect at 1-212-834-4533, RBS Securities Inc. toll-free at 1-866-884-2071 or Scotia Capital (USA) Inc. toll-free at 1-800-372-3930.
